DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (Claims 1-12) in the reply filed on October 4, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 USC 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 8 and 11 are rejected under 35 USC 102(a)(1) as being anticipated by Spencer (US 2010/0155085 A1).
Referring to claim 1: Spencer teaches a method for plugging a wellbore having a casing and cement surrounding the casing and traversing a formation, comprising:
using at least one tool located in the wellbore ¶ [0006] and [0015], removing the casing 103 and cement 104 of the wellbore along a selected portion 102 of the wellbore to form a cavity with a shoulder, wherein part of the cavity forms an interface to the formation 110 (FIG. 1);
using at least one bismuth alloy deployment tool 112 located in the wellbore, deploying bismuth alloy at the interface to the formation and liquifying the deployed bismuth alloy [0018], and [0021]-[0022] (FIG. 3); and
permitting the liquified bismuth alloy to solidify to form a plug in the wellbore at the interface to the formation [0018] (FIG. 4);
wherein the bismuth alloy comprises an alloy of bismuth and silver or an alloy of bismuth and tin [0023].
Referring to claims 3 and 4: Spencer teaches the interface to the formation is located at a permeable layer of the formation [0014], and using at least one tool located in the wellbore, applying pressure to force liquid bismuth alloy into the formation at the interface to the formation such that the plug includes solid bismuth alloy parts that extend into the permeable layer of the formation [0017].
Referring to claim 5: Spencer teaches the interface to the formation is located at a non-permeable layer 101 of the formation (FIG. 1).
Referring to claims 7 and 8: Spencer teaches the interface to the formation extends across both a permeable layer of the formation and a non-permeable layer of the formation ([0014], FIG. 1), and using at least one tool located in the wellbore, applying pressure to force liquid bismuth alloy into the formation at the interface to the formation such that the plug includes solid bismuth alloy parts that extend into the permeable layer of the formation [0017].
Referring to claim 11: Spencer teaches the at least one tool and the at least one bismuth alloy deployment tool are operated without a rig (see Spencer in its entirety).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 2, 6, and 9 are rejected under 35 USC 103 as being unpatentable over Spencer and in view of Stokes (WO 2017/030806 A1).
Referring to claims 2, 6 and 9: While the shoulder in the cavity taught by Spencer is more than likely not completely smooth, therefore including some notches formed in the cement which extends upward from the cavity and at least one groove in the non-permeable layer of the formation at the interface to the formation, and using at least one tool located in the wellbore, applying pressure to force liquid bismuth alloy into the (more than likely present) at least one notch and at least one groove such that the plug includes solid bismuth alloy parts that extend into the at least one notch and groove [0017], Spencer does not specifically teach using at least one tool located in the wellbore, forming at least one notch in the cement or a groove in the non-permeable layer.  Stokes teaches a method for plugging a wellbore having a casing 604 and cement 606 surrounding the casing and traversing a formation, comprising using at least one tool located in the wellbore, forming at least one notch (page 7, lines 31-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Spencer to include forming notches and grooves as taught by Stokes in order to created a profile for a stronger attachment of the solidified plug.
Claim 10 is rejected under 35 USC 103 as being unpatentable over Spencer, alone.
Spencer teaches a bismuth alloy which inherently has a percent, less than 100, of bismuth by weight.  However, Spencer does not specifically teach the bismuth alloy contains 97.5% bismuth by weight and 2.5% silver by weight.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weight percent of the components of the alloy since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alloy to comprise silver since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 12 is rejected under 35 USC 103 as being unpatentable over Spencer and in view of Gonzalez et al. (US 6,474,414 B1) (“Gonzalez”).
Spencer does not specifically teach an offshore wellbore.  Gonzalez teaches a method for plugging a wellbore comprising deploying a bismuth alloy (column 2, lines 58-61; column 3, lines 13-17), forming a plug (column 6, lines 17-18) in a wellbore, wherein the wellbore is an offshore wellbore (column 1, lines 17-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wellbore taught by Spencer to be an offshore wellbore as taught by Gonzalez because it is well known in the art that a wellbore tubular may alternatively be used in other operational environments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shafer (US 11,401,777 B2) also teaches a method of plugging a wellbore comprising deploying a tool to mill the casing (see the lower part of Table 1 below column 6) and deploying a bismuth alloy to form a plug (last two lines of Table 1 below column 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


21 October 2022